169 Ga. App. 446 (1984)
313 S.E.2d 720
THE STATE
v.
GRIBBLE.
67494.
Court of Appeals of Georgia.
Decided January 4, 1984.
*447 F. Larry Salmon, District Attorney, William H. Boggs, Assistant District Attorney, for appellant.
C. Ronald Patton, for appellee.
QUILLIAN, Presiding Judge.
The state appeals the trial court's dismissal of this case for lack of prosecution after the close of evidence. Held:
The state's right to appeal is controlled by OCGA § 5-7-1 (formerly Code Ann. § 6-1001a), which does not authorize an appeal on the grounds stated.
This statute must be strictly construed against the state in allowing appeals. State v. Clendinin, 136 Ga. App. 303 (221 SE2d 71).
"The order appealed from . . . is not one of the instances in which the state is granted the right of appeal . . . The General Assembly having placed the specific conditions upon appeals by the state in criminal cases which are contained in § 6-1001a, we will not by judicial construction extend the right of appeal beyond these instances . . ." State v. Hollomon, 132 Ga. App. 304, 305-6 (208 SE2d 167).
Appeal dismissed. Sognier and Pope, JJ., concur.